 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

 

Caption in Compliance with D.N.J. LBR 9004-1(b)

30 Columbia Turnpike

P.O. Box 21

Florham Park, New Jersey 07932

Tel. No.: (973) 822-7900

Fax No. (973) 822-7923

Of Counsel to Wasserman, Jurista & Stolz, P.C.,
on behalf of Creditor, Robert M. Pietrowicz

LAW OFFICES OF NEAL H. FLASTER, LLC.

 

 

 

 

In Re: Case No.: 19-28149
WILLIAM CHARLES HOVEY, Chapter: 13
Debtor. Judge: RG
NOTICE OF APPEARANCE

Please take notice that in accordance with Fed. R. Bankr. P. 9010(b) the undersigned
enters an appearance, as Of Counsel to the Law Firm of Wasserman, Jurista & Stolz, P.C., on
behalf of Creditor, Robert M. Pietrowitz . Request is made that the documents filed in this case
and identified below be served on the undersigned at this address:

ADDRESS: Law Offices of Neal H. Flaster, LLC

Att: Neal H. Flaster, Esq.
30 Columbia Turnpike
P.O. Box 21

Florham Park, New Jersey 07932

Tel. No.: (973) 822-7900; Email: nhf@flasterlawgroup.com

DOCUMENTS:

x All notices entered pursuant to Fed. R. Bankr. P. 2002.

X All documents and pleadings of any nature.

Date: October 21, 2019

Signature: /s/ Neal H. Flaster
